Citation Nr: 0012860	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound (SFW) to the head, with headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
June 1969.  This appeal arises from a February 1995 rating 
decision of the Newark, New Jersey, Department of Veterans 
Affairs (VA), Regional Office (RO).  


FINDING OF FACT

Residuals of a SFW to the head with headaches are the result 
of military service.  


CONCLUSION OF LAW

Residuals of a SFW to the head with headaches were incurred 
in service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that this claim is 
plausible and thus well- grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

VA shall accept as sufficient proof of service connection 
such satisfactory lay or other evidence of service incurrence 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (1999).  Service connection 
of such a disease or injury may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b) (West 1991).  Initially, the VA must 
determine whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  If a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
service, then the veteran has produced "satisfactory 
evidence" to satisfy the first step under the statute.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Appeals for Veterans Claims found 
that, in determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), the VA may properly consider facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

In this case, VA examination reports from July 1994, and June 
1999 indicate that examiners, after being told that the 
veteran sustained a head wound in combat, and after being 
told that the appellant complained of frequent headaches, 
diagnosed post traumatic headaches and a shrapnel wound to 
the head with residual headaches and dizziness, respectively.  
This evidence, combined with the appellant's contentions, is 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Moreover, it is 
facially plausible, and consistent with other evidence of 
record.  In this respect it is well to note that the record 
provides undebatable evidence that the veteran served in 
combat in Vietnam with 3rd Battalion, 9th Marines, where he 
was awarded the Purple Heart after being wounded in action in 
the ear.  The ear, of course, is part of the head.  Hence, 
the Board concludes that the veteran has submitted 
satisfactory evidence to satisfy the first two steps under 
Collette.

Under the third step of the Collette test VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If VA meets its burden of presenting 
clear and convincing evidence to the contrary, the 
presumption of service connection is rebutted.  Here, the 
only evidence that contrary to finding that service 
connection should be granted is the conflicting indications 
in the June 1999 VA examination report versus the service 
medical record report that the right ear and not the left ear 
sustained the injury inservice.  The Board finds, however, 
that this difference is de minimus, and insufficient to 
conclude that clear and convincing evidence is against 
granting service connection.  The fact remains that 
regardless whichever ear was injured competent health care 
providers have on two occasions linked a head wound to the 
ear with postservice headaches.  As such, the Board finds 
that service connection is warranted.

In reaching this decision the Board considered the fact that 
the veteran's entrance examination showed evidence of facial 
scarring.  The veteran was, however, not found to have 
headaches at enlistment, and therefore the presumption of 
soundness applies, 38 U.S.C.A. § 1111 (West 1991), and clear 
and unmistakable evidence rebutting the presumption has not 
been presented.

The benefit sought on appeal is allowed.



ORDER

Service connection for residuals of a SFW to the head with 
headaches is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


